       Case 8:18-cr-00243-PSG Document 25 Filed 05/05/20 Page 1 of 3 Page ID #:96




1 1 NICOLA T. HANNA
      United States Attorney                                      - .~L~u
      BENJAMIN R. BARRON
                                  Attorney
      Assistant United States
                             nch  Office
3 ~ Chief, Santa Ana
                      L
                         Bra
                        (Cal.  Bar   No. 210309)
                                                                MA)~ - ~ ~
      CHARLES E.  PEL
                             tes Attorney
4 'I~ Assistant United Sta
                                                            Cltmanf,r~
      Santa Ana Branch Office
                                      Bldg. & U.S. Cour
5           Ronald Reagan Federal
                                         te 8000
            411 West 4th Street, Sui
                        Cal ifo rni a 927 01
6           Santa Ana,
                        (71 4)  338 -35 42
            Telephone:
                                        61
 7          Facsimile: (714) 338-35
                         Charles.E  .Pe ll2@usdoj.gov
            E-mail:
 8
       Attorneys for Plaintiff
                                 A
 9     UNITED STATES OF AMERIC
                                                     COURT
                              UNITED STATES DISTRICT
10
                                                  OF CALIFORNIA
11                       FOR THE CENTRAL DISTRICT

                           RICA,              No. SA CR 18-000243-PSG
12 ', UNITED STATES OF AME
                                                                                   AL
                                              [     OSED] ORDER CONTINUING TRI
13 i             Plaintiff,                                 DIN GS REG ARD ING
                                               DATE AND FIN
                                                                               SUANT
                       v.                      EXCLUDABLE TIME PERIODS PUR
14                                            'FO SPEEDY TRIAL ACT
15     MARGARET QUICK,                         NEW TRIAL DATE: 10/       /2020
                                               NEW S/C DATE:   10/       /2020
16               Defendant.

17
                                                                         Regarding
                                               sidered the Stipulation
18            The Court has read and con
                                                                   Findings of
                                        ce of Trial Date and (2)
19     Request for (1) Continuan
                                                                  Act, filed by the
                                           suant to Speedy Trial
20       Excludable Time Periods Pur
                                                                           Stipulation,
                  in  thi s mat ter .   The  Court hereby finds that the
21       parties
                                                                     s Order,
                                         tes by reference into thi
 22      which this Court incorpora
                                                                  the trial date in
                                       support a continuance of
 23      demonstrates facts that
                                                                        excludable time
                   ter , and  pro vid es  goo d cause for a finding of
 24      this mat
                                                               3161.
                                      Trial Act, 18 U.S.C. ~
 25       pursuant to the Speedy
                                                                            e served by
                                              that: (i) the ends of justic
 26            The Court further finds
                                                                    public and
                                     gh the best interest of the
 27    ', the continuance outwei
                                                                 nt the continuance
             end ant in  a  spe edy  trial; (ii) failure to gra
 28       def
       Case 8:18-cr-00243-PSG Document 25 Filed 05/05/20 Page 2 of 3 Page ID #:97
     ~ Case 8:18-cr-00243-PSG Document 24-1 Filed 05/04/20 Page 2 of 3 Page ID #:94




 1   would be likely to make a continuation of the proceeding impossible,

 2   or result in a miscarriage of justice; iii) the case is so unusual

 3   and so complex, due to the nature of the prosecution and the

 4   e xistence of novel questions of fact or law, that it is unreasonable

 5   to expect preparation for pre-trial proceedings or for the trial

 6   itself within the time limits established by the Speedy Trial Act;

 7   and (iv) failure to grant the continuance would unreasonably deny

 8   defendant continuity of counsel and would deny defense counsel the

 9   reasonable time necessary for effective preparation, taking into

10   account the exercise of due diligence.

11          THEREFORE, FOR GOOD CAUSE SHOWN:

12          1.   The trial in this matter is continued from May 26, 2020, to

13   October 21, 2020.      The status conference hearing is continued to

14   October 19, 2020, atlD:G~ l~,.m.

15          2.   The time period of May 26, 2020, to October ~, 2020,

16   inclusive, is excluded in computing the time within which the trial

17   must commence, pursuant to pursuant to 18 U.S.C. ~~ 3161(h1 (7)(A),

18   (h) (7)(B)(i), (h1 (71 (Bl (ii1 , and (h)(7)(B1 (iv).

19          3.   Defendant shall appear in Courtroom 6A of the Federal

20   Courthouse, 350 W. lst Street, Los Angeles, California, on October

21         2020, at 8:30 a.m.

22          4.   Nothing in this Order shall preclude a finding that other

23   provisions of the Speedy Trial Act dictate that additional time

24   periods are excluded from the period within which trial must

25   commence.    Moreover, the same provisions and/or other provisions of

26   the Speedy Trial Act may in the future authorize the exclusion of

27   ///

28   ///

                                            2
     Case 8:18-cr-00243-PSG Document 25 Filed 05/05/20 Page 3 of 3 Page ID #:98
     Case 8:18-cr-00243-PSG Document 24-1 Filed 05/04/20 Page 3 of 3 Page ID #:95



 1 ~~additional time periods from the period within which trial must

 2 I commence.

 3        IT IS SO ORDERED.

 4

 5                  ~/~~ZoZo
      DATE                                    HON AB    PHILIP S. GUTIERREZ
 6                                            UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
